United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 24, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-60664
                         Summary Calendar



GERALD GRUDZINSKAS,

                                    Plaintiff-Appellant,

versus

HOMESIDE LENDING, INC.; ET AL.,

                                    Defendants,

HOMESIDE LENDING, INC.; J. GARY MASSEY, Substituted
Trustee; JAMES E. LAMBERT; MRS. J. TAYLOE SIMMONS, JR.,
in her capacity as Primary Beneficiary under the Last
Will and Testament of Julius Tayloe Simmons, Jr.,
Substituted in Place and Instead of Julius Tayloe
Simmons, Jr., Deceased,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:00-CV-556-WS
                       --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gerald Grudzinskas appeals the district court’s dismissal of

his 42 U.S.C. § 1983 complaint.   His guardian, J. Carl Wilson,

has filed a motion for substitution of a party.   Although the

motion is styled as one for substitution, Wilson, who is not a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-60664
                                 -2-

lawyer, seeks leave of this court to act as Grudzinskas’s

attorney and represent him on appeal.      This motion is DENIED.

     Although this court applies less stringent standards to

parties proceeding pro se than to parties represented by counsel

and liberally construes briefs of pro se litigants, pro se

parties must still brief the issues and reasonably comply with

the requirements of FED. R. APP. P. 28.    Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1995).   This court will not construct

arguments or theories for Grudzinskas absent any coherent

discussion of those issues.   See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Grudzinskas makes no coherent argument challenging the

correctness of the district court’s judgment.      His appeal is

without arguable merit and is frivolous.      See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).      Because the appeal is

frivolous, it is DISMISSED.   See 5TH CIR. R. 42.2.